Citation Nr: 1426795	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 28, 2005; a rating greater than 50 percent disabling from November 28, 2005 to November 29, 2010; a rating greater than 30 percent disabling from November 30, 2010 to May 9, 2013; and a rating greater than 70 percent disabling from May 10, 2013.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 10, 2013.

3.  Entitlement to an effective date earlier than October 8, 1998 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 (on the issue of PTSD) and September 2007 (on the issue of TDIU) rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This appeal was previously remanded by the Board in January 2013.  While on remand, in a March 2014 rating decision, the RO granted an increased rating for PTSD to 70 percent as well as a TDIU, both effective May 10, 2013.  Thus, the Board has recharacterized the issue regarding higher ratings to reflect the ratings as they are currently assigned.  With respect to the claim for TDIU, as the Veteran filed his claim for TDIU in July 2007, there remains a question of entitlement to TDIU for the period prior to May 10, 2013.  Thus, the Board has recharacterized the issue of entitlement to TDIU to address only the period prior to the effective date of May 10, 2013.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the current appeal, the Veteran informed the Board that he desired to withdraw his appeal.  


CONCLUSION OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 28, 2005, a rating greater than 50 percent disabling from November 28, 2005 to November 29, 2010, a rating greater than 30 percent disabling from November 30, 2010 to May 9, 2013, and a rating greater than 70 percent disabling from May 10, 2013, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 10, 2013, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  

3.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an effective date earlier than October 8, 1998 for the grant of service connection for PTSD, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).  

In a written statement submitted in April 2014, the Veteran's representative reported that the Veteran was satisfied with the most recent rating decision from the regional office and desired to withdraw his appeal.  The Veteran also submitted a written statement noting "I would like to withdraw this appeal."  The most recent rating decision is dated in March 2014 and specifically addresses the claim for higher ratings for PTSD as well as the claim of entitlement to TDIU.  Additionally, the claim of entitlement to an earlier effective date for service connection of PTSD was specifically remanded for issuance of a statement of the case (SOC) and the SOC was issued by the RO in March 2014.  The rating decision and SOC were sent to the Veteran on the same day in March 2014.  Thus, a reasonable reading of the Veteran's correspondence, taken together with the correspondence from his representative, is that he is satisfied with the March 2014 decisions by the RO and desires to withdraw his entire appeal.  

In view of the Veteran's expressed desires, the Board concludes that further action with regard to these issues is not appropriate.  The Board does not have jurisdiction over the withdrawn issues; and, as such, his appeal is dismissed.  

ORDER

The claim of entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 28, 2005; a rating greater than 50 percent disabling from November 28, 2005 to November 29, 2010; a rating greater than 30 percent disabling from November 30, 2010 to May 9, 2013; and a rating greater than 70 percent disabling from May 10, 2013, is dismissed without prejudice.  

The claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 10, 2013 is dismissed without prejudice.  






(Continued on next page)


The claim of entitlement to an effective date earlier than October 8, 1998 for the grant of service connection for PTSD is dismissed without prejudice.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


